             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 1 of 46



     Julia Donoho, Esq. (SBN 263966)
1
     Rebecca McWilliams, Esq. (Pro Hac Vice)
2    POLICYHOLDER PROS
     250 D Street, Suite 214
3    Santa Rosa, CA 95404
     (707) 849-4116
4
     galgadot@policyholderpros.com
5    Attorneys for Plaintiffs

6                                   UNITED STATES DISTRICT COURT
7                                NORTHERN DISTRICT OF CALIFORNIA
8

9
     BRIAN and ALISON SHEAHAN, as husband and )             Case No.: 18-cv-06186-EMC
     wife; DOUGLAS POPE, an individual; NEIL and )
                                                        )
10   SANDRA WYLIE, as husband and wife; et.al.          )   JUDGE: Honorable Edward M. Chen
                                                        )
11                                                      )
                          Plaintiffs,                   )
12           v.                                         )   FIRST AMENDED COMPLAINT
                                                        )   1. BREACH OF IMPLIED COVENANT OF
13                                                      )   GOOD FAITH AND FAIR DEALING;
                                                        )   2. FRAUD-INTENTIONAL
14                                                      )
     STATE FARM GENERAL INSURANCE                           MISREPRESENTATION;
     COMPANY, an Illinois company; VERISK               )
15                                                      )   3. FRAUD-FALSE PROMISE;
     ANALYTICS, Inc., INSURANCE SERVICES                )   4. NEGLIGENT MISREPRESENTATION;
16   OFFICE, Inc., and XACTWARE SOLUTIONS, )                5. NEGLIGENCE;
17
     Inc., Delaware Corporations; all doing business in )   6. REFORMATION;
     California; and DOES 1 to 100                      )
                                                        )   7. VIOLATION OF CALIFORNIA UNFAIR
18                                                      )   COMPETITION LAW;
                          Defendants                    )   8. VIOLATION OF CALIFORNIA
19                                                      )   CARTWRIGHT ACT;
                                                        )   9. UNFAIR OR DECEPTIVE ACTS IN THE
20                                                      )
                                                        )   BUSINESS OF INSURANCE;
21                                                      )   10. VIOLATION OF US CODE TITLE 15
                                                        )   SHERMAN ACT - CARTEL
22                                                      )   11. VIOLATION OF US CODE TITLE 15
                                                        )   SHERMAN ACT - MONOPOLY
23                                                      )
                                                        )   12. VIOLATION OF US CODE TITLE 15
24                                                      )   SHERMAN ACT - CONSPIRACY
                                                        )   13. VIOLATION OF CALIFORNIA PRODUCTS
25                                                      )   LIABILITY ACT
                                                        )
26                                                      )
                                                        )
27                                                      )   Jury Trial is Requested
                                                        )
28



                                                  COMPLAINT - 1
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 2 of 46




1
                                         JURISDICTION AND VENUE
2
     1. This civil case is an original complaint filed in federal court including state and federal claims.
3
     2. The state claims arise under California law related to insurance regulations, with unfair business
4
        practices, related negligence claims, and contract causes of action, against defendant State Farm
5
        General Insurance Company, (“State Farm”).
6    3. The federal claims arise under US Code Title 15 §1, Chapter 2 and 15, Sherman Act allegations
7       against defendants State Farm, and their monopolistic conspirator - Insurance Services Office, Inc.
8       (“ISO”) and its related organizations Verisk Analytics (“Verisk”) and Xactware Solutions Inc.
9       (“Xactimate”), who provide software tools that assist State Farm in its unfair and inconsistent

10
        business practices.
     4. This court has jurisdiction pursuant to the following statutes:
11
            a. 28 U.S.C. §1331 which gives district courts original jurisdiction over civil actions arising
12
                under the Constitution, laws or treaties of the United States.
13
            b. 28 U.S.C. §1367 which gives district court supplemental jurisdiction over state law claims.
14
     5. Venue is appropriate in this district under 28 U.S.C. §1391 because the events that give rise to this
15
        complaint arose in this district. (See Exhibit 1)
16

17                                        DEMAND FOR JURY TRIAL
18   6. Plaintiff hereby demands a trial by jury of all claims and causes of action for which a jury is
19      available under the law.

20
                                                 INTRODUCTION
21
     7. This is an alleged Class Action lawsuit against State Farm for intentionally underinsuring residential
22
        properties first at policy issuance, then again in the adjusting process following losses from disaster
23
        – the one-two punch – and in unfair business practices issuing policies with replacement caps that
24
        could not remedy the underinsurance, making full recovery of lost property impossible after
25
        catastrophic disaster.
26   8. State Farm has engaged in unfair business practices, deliberately, maliciously, and knowingly
27      underinsuring its customers, breaching its contract with the Plaintiffs, and misrepresenting the
28



                                                   COMPLAINT - 2
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 3 of 46



        qualities of their policies, allowing State Farm’s market share to grow to become the largest insurer
1
        in the U.S.
2
     9. State Farm has conspired with the Verisk Companies, in an unlawful monopoly to provide real estate
3
        valuations for underwriting and construction estimates for rebuilding with software tools that are
4
        eviscerating the life savings of American families, in violation of federal antitrust regulations. State
5
        Farm and the Verisk Companies are using software tools that are poorly designed to intentionally
6       suck the wealth of good Americans away from them, and redirect this wealth into assets owned by
7       insurer State Farm and data analytics behemoth the Verisk Companies. They have conspired to use
8       artificial data for underwriting and construction cost estimating to further their objectives,
9       developing software products that fail to deliver accurate values, causing harm to many families, and

10
        making the Verisk Companies into a multinational corporation that has a stranglehold on the
        insurance industry.
11
     10. None of these companies are licensed as real estate professionals, financial planners, or general
12
        contractors, yet through their relationships with the country’s major insurance organization, State
13
        Farm, they are valuing real estate and construction significantly below value to sell more policies
14
        and limit State Farm’s exposure, without concern for the families that are financially ruined by their
15
        conspiracy.
16   11. This is an alleged Class Action lawsuit that many plaintiffs similarly situated have suffered due to
17      these unfair business practices and the monopoly
18

19
                                              BACKGROUND
20   12. The Wine Country Wildfires in Northern California began the late evening of October 8, 2017,
21      raging throughout Northern California, causing a two-week evacuation from the burn areas, when

22      the firefighters were able to gain control of these blazes. Due to these fires, at least 44 people died,
        over 8,920 structures were destroyed, and another 756 were damaged by fire. Many homeowners
23
        had no idea if they had a home left until the evacuation lifted, and many of them returned to their
24
        property to find that everything they owned was gone.
25
     13. The loss was multiplied once they started to deal with their insurer. Plaintiffs who would like to
26
        rebuild their homes and restore their personal property following this total loss then realized that
27
        State Farm intentionally undervalued their homes, as part of a larger scheme to undervalue all of
28      State Farm’s California customer’s homes. This has effectively precluded the Plaintiffs and others

                                                   COMPLAINT - 3
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 4 of 46



        similarly situated from being able to rebuild their homes and restore their property with their
1
        insurance proceeds. Some plaintiffs are not even able to pay off their mortgage. This problem is
2
        prevalent in many California disaster situations and many other areas of the country where homes
3
        have been lost in disasters. In many cases, the State Farm insureds experience a far greater financial
4
        devastation than other insureds.
5
     14. Good neighbors is what many of us search for, to live peaceably in our homes. That is also why
6       many look to State Farm for home insurance. Their motto “Like a good neighbor, State Farm is
7       there,” as sung by Barry Manilow, sounds good when you are a new homeowner. But, when the
8       policy is tested, State Farm falls far short of delivering on that promise.
9    15. State Farm conspired with software providers, utilizing zip code calculators by Marshall & Swift and

10
        later 360 Value, an ISO product, and using construction cost estimating software by Xactware, to
        create an extreme underinsurance situation for many policyholders. This was accomplished first in
11
        the process of issuing undervalued policies according to the zip code calculator for which State Farm
12
        agents produce wildly variable results, and second, following the loss of the home, in
13
        underestimating the costs of rebuilding using software that relies on manufactured housing data
14
        rather than in situ construction, again with State Farm adjusters operating the software for wildly
15
        variable results, to allow State Farm to avoid the liability associated with fully insuring houses and
16      property in catastrophic situations.
17   16. Additionally, subsequent to the Oakland fires, in 1997, State Farm stopped issuing Guaranteed
18      Replacement cost policies and began to issue only 20% replacement cap policies. For those who held
19      their policies for over 20 years, they were not explained the ramifications of the change.

20
     17. State Farm is a large insurance company that provides insurance, completes underwriting, and
        performs claims adjustment for millions of policyholders. State Farm failed to fully and accurately
21
        account for Plaintiffs’ homes’ architecture, design elements, building materials, finishing, building
22
        code changes, other structures, landscaping, and other details that substantially determine rebuilding
23
        costs. State Farm failed to make site visits to document home information basics such as confirming
24
        overall square footage as well as these significant home features. State Farm knew or should have
25
        known that failing to consider these parameters would result in an underestimated rebuild cost of the
26      Plaintiffs’ homes. Many policies were issued with just the bare data of zip code and estimated square
27      footage. State Farm knew that it relied on insufficient data about home value and rebuilding costs to
28      create, recommend, and implement substantially insufficient policy limits.


                                                   COMPLAINT - 4
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 5 of 46



     18. Among agents of State Farm, there can be a wide variety of results in the setting of policy limits.
1
        Often the zip code calculator valued properties at 30-40% of property value, when 60-70% would
2
        have been appropriate. When the agents are unable to get a good value from the zip code calculator
3
        software, they often add 10% to the policy at the underwriting stage. This shows that the agent’s
4
        have knowledge that the results are two low, but they are not authorized or trained how to get an
5
        accurate number for their clients. 10% of too low is still too low (10% of a 30% underestimated
6       property value is 3% added on, so that is not a net change. Rather than work with the clients to get a
7       reasonable value, State Farm agents simply do not show the underwriting documents to the client nor
8       explain how the value was derived. They issue the policy with a smile, but without sharing the true
9       details of the proposed coverage.

10
     19. Following a loss, among the estimators for State Farm, there can be a wide variety of results from
        the Xactimate software, often falling 50% below market rebuilding costs. Sometimes, State Farm
11
        estimators prepare multiple estimates to drive the recovery value even lower. The customer does not
12
        always see this, but it is happening in some cases. The adversarial culture begins here devaluing
13
        homeowners’ rights.
14
     20. Then, the culture of long-time adjusters at State Farm demonstrates their knowing malice. The
15
        adjusters have made statements verbally and in writing to homeowners that they know that the
16      policies are underinsuring the property, that they know the homeowners have to use their personal
17      property money toward their house if they want to have their home back, with callous disregard for
18      whether the homeowners and their family will have furniture or clothing. It becomes infeasible to
19      both rebuild one’s home and restore property.

20
     21. The combined effect of the undervalued policy issuance, the underestimated construction costs and
        the changing of the policies to small replacement caps, State Farm has eviscerated many families’
21
        life savings and left them in severe financial distress after disaster. These acts by State Farm have
22
        caused additional trauma to the Plaintiffs, some of whom are over the age of 65, beyond the loss of
23
        their homes. By underinsuring homeowners, State Farm has been able to lower the rates on their
24
        policy premiums, attract a greater volume of business, and thus caused a more pervasive problem.
25
     22. State Farm knew, or should have known, that its recommended policy limits combined with their
26      underinsurance and underestimating, would make it impossible to cover the total replacement cost of
27      its policyholders’ homes and property. State Farm’s intentional undervaluation methods, including
28      the misuse of its software tools, are an “Illusory Coverage Scheme” – created to make money for


                                                   COMPLAINT - 5
              Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 6 of 46



        State Farm and defraud Plaintiffs of their appropriate insurance coverage and restitution. Following
1
        the Northern California Wildfires, State Farm received many complaints about the widespread issue
2
        of policy underestimating and also underestimating rebuild and replacement costs.
3
     23. ISO/ Verisk, by acquiring both software tools and providing them simultaneously to State Farm –
4
        one for agents and the other for adjuster/estimators, had a duty to create alignment between the two
5
        software packages, which they have failed to do. Further, ISO/Verisk purports to offer data on
6       property values and rebuilding costs which it is not professionally licensed to provide. ISO/Verisk is
7       a global corporation working in 30 countries, and providing data support to 21 billion policyholders
8       and 1.2 billion claims.
9    24. When policies are issued at 30% of property value, that is a knowing loss to a property, unless it can

10
        be proven that the land value is 70% of the property value. The average homeowner starts out with
        only 20% equity. If they are only insured to half of their property value, this leaves a 50% gap that
11
        makes recovery impossible.
12
     25. State Farm has a requirement that policies be issued at 40% of replacement cost minimum, that they
13
        do not disclose to their homeowners. Agents can use the software product to create an artificially
14
        low estimate of replacement cost and then issue the policy at 40% of that value without
15
        understanding that is what they are doing and without explaining that to a homeowner.
16   26. Further, the cost to rebuild in situ is far greater than what the Xactimate data show for this area.
17      When the rebuild costs are coming in at 50% of market cost, and the policy limits fall short of that,
18      there is no way to recover the difference. The gap is too large.
19   27. Therefore, by its conduct, State Farm is choosing to continue working with ISO/Verisk, to drive their

20
        policy costs down and attract higher volume, and it has reaped, and continues to reap substantial
        financial benefit to the detriment of its insureds.
21
     28. State Farm is the largest property and casualty insurance provider in the United States. State Farm is
22
        ranked 33rd in the 2017 Fortune 500, which lists American companies by revenue.
23
     29. This complaint is brought on behalf of homeowners who have purchased homes and insured with
24
        State Farm, sustained damage or loss during the Northern California Wildfires, and their property
25
        has been undervalued by State Farm’s business practices.
26   30. The Plaintiffs, on their own behalf and on behalf of all others similarly situated, are seeking
27      reimbursement through a class action for State Farm’s undervaluation of policy limits and the
28



                                                    COMPLAINT - 6
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 7 of 46



        resulting underinsurance, in addition to the subsequent undervaluation for reconstruction costs, and
1
        treble damages, as allowed by California Law.
2

3
                                THE NORTHERN CALIFORNIA WILDFIRES
4
     31. On October 8, 2017, three wildfires began and raged through Northern California, joined by another
5
        eight fires, until the last fire was contained and put out on October 31, 2017. As a result of these
6
        Northern California Wildfires, 44 people died, over 8,920 structures were destroyed, 726 damaged,
7
        and 228,503 acres burned. The week of October 8-14 was the deadliest week of wildfires in
8
        California history. The scope and scale of damage is among some of the worst from wildfires in state
9
        history. The ͞Tubbs Fire burned between Calistoga and Santa Rosa, California. It charred 36,807
10      acres, destroyed 5,643 structures, and damaged 317 structures. The Atlas Fire charred 51,600 acres,
11      destroyed 781 structures, and damaged another 120 structures, in the area’s northeast of Napa,
12      California. The Nuns Fire spread between Sonoma County and Napa County, charred 56,000 acres,
13      and destroyed 1,355 structures.

14   32. These Northern California Wildfires destroyed homes in beautiful residential communities

15
        surrounded by lush, green hillsides, pristine wooded areas, and rolling vineyards. After this
        incredible loss, Northern California residents are determined to rebuild. Plaintiffs will not allow
16
        State Farm - through its negligence, misrepresentation, omissions and greed – to thwart their efforts
17
        to return home. State Farm’s acts have resulted in cataclysmic losses to Plaintiffs, made all the worse
18
        because those losses were entirely avoidable absent State Farm’s wrongdoing.
19
                                                 PARTIES
20
     33. Plaintiffs Brian Sheahan and Allison Sheahan, husband and wife, at all times material to the
21      allegations of the Complaint, were the property owners and residents of the property located at 3817
22      Moss Hollow Ct, Santa Rosa, Sonoma, CA 95404 (“Sheahan Property”).
23   34. Plaintiff Douglas Pope, at all times material to the complaint was the rental property owner of the
24      single-family residence at 1411 Berwick Ct., Santa Rosa, Sonoma CA 95403.

25   35. Plaintiffs are informed and believe and thereon allege that State Farm is, and at all relevant times

26
        was, an Illinois corporation doing business in California.
     36. At all relevant times, State Farm General Insurance Company was authorized to transact business in
27
        the State of California, and State Farm was, and is transacting the business of insurance in the State
28
        of California.

                                                   COMPLAINT - 7
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 8 of 46



     37. State Farm’s parent company is headquartered in Bloomington, Illinois, and has offices throughout
1
        the United States and Canada.
2
     38. Plaintiffs are informed and believe that defendant Verisk Analytics, Inc. is a Delaware corporations
3
        doing business globally, with its principal place of business in Jersey City, New Jersey. Verisk is
4
        not listed with the California Secretary of State , but through their actions their products are being
5
        utilized in California.
6    39. Insurance Services Office, Inc. and Xactware Solutions, Inc. are subsidiaries of Verisk Analytics,
7       Inc. and are Delaware corporations, which are authorized to transact business in California. They
8       are also headquartered in New Jersey.
9    40. The Verisk Companies’ software products are utilized for various purposes in California, including

10
        the purpose of estimating replacement values for underwriting of policies and estimating rebuilding
        costs after losses are incurred, to determine reimbursement obligations to insureds.
11
     41. The true names and capacities of Does 1 through 100, inclusive, whether individual, corporate,
12
        associate, partnership, sole proprietorship, or otherwise, are currently unknown to Plaintiffs, who
13
        therefore sue said defendants by such fictitious names. Plaintiffs will seek leave of court to amend
14
        this Complaint to show their true names and capacities when the same has been ascertained, or
15
        according to proof at the time of trial.
16   42. Plaintiffs are informed and believe thereupon allege that at all times mentioned herein, each of the
17      defendants was the agent of each of the remaining defendants and, in doing the things hereinafter
18      alleged, was acting within the course and scope of such agency and with the permission and consent
19      of its co-defendants.

20

21                  GENERAL ALLEGATIONS REGARDING PLAINTIFF’S CLAIMS
22
     43. Plaintiffs are, and at all times were, the designated and named insureds under homeowner’s
23
        insurance policies issued by State Farm. The policies were in full force and effect at all times
24
        relevant to the allegations contained herein. Plaintiffs are informed and believe and thereon allege
25
        that the policies provide coverage to Plaintiffs for losses sustained to their homes and other property
26
        as a result of wildfires.
27   44. Since Plaintiffs first purchased their policies, Plaintiffs have paid premiums and performed each act
28      required on their part to keep their policies in full force and effect.


                                                    COMPLAINT - 8
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 9 of 46



     45. The Verisk Companies are purveyors of a digital databases of home construction information. The
1
        Verisk Companies have two software products which they provide to State Farm and other national
2
        insurers. “360 Value” is a zip code calculator, used by State Farm to determine the homeowner’s
3
        initial policy value. “Xactimate” is a construction valuation software used by State Farm to
4
        determine the cost to rebuild or repair the property.
5
     46. State Farm is a purveyor of insurance. Insurance is a vital and quasi-public service. As a supplier of
6       a public service, State Farm must give as much consideration to the interests of its policyholders as it
7       does to its own interests. The obligations of State Farm go beyond meeting reasonable expectations
8       of coverage; the obligations of good faith and fair dealing encompass qualities of decency and
9       humanity inherent in the responsibilities of an insurer. Indeed, insurers hold themselves out as

10
        fiduciaries and holders of the public’s trust, and therefore, must perform their obligations in good
        faith. The relationship between State Farm and its insured is thus, at very least, a quasi-fiduciary
11
        relationship which imposes fiduciary-like duties on the insurer.
12
     47. Because it is well-recognized that the relationship between the insurer and insured is characterized
13
        by unequal bargaining power, where the balance of power rests with the insurer, insurers such as
14
        State Farm are bound to “special” and “heightened” duties akin to fiduciary duties. This duty is
15
        relevant to the insurer’s conduct during the offer and sale of a policy or certificate, as recognized by
16      California Insurance Code § 785(b) ("Section 785").
17   48. Pursuant to Section 785, insurers, brokers, and agents owe a special duty of honesty, good faith, and
18      fair dealing to prospective insureds who are 65 years old or older, in addition to any other express or
19      implied duty owed. Upon information and belief, the proposed class will include Plaintiffs 65 years

20
        old or older.
     49. State Farm provides a software tool for their agents called 360 Value. This tool is a zip code
21
        calculator, using lowest common denominator data to set values, and without detailed input it gives a
22
        generic, tract-home type cost valuation. After a detailed inventory and input, including a site visit to
23
        document the insured property and carefully applied by a trained agent, 360 Value can deliver an
24
        accurate result. Unfortunately, whether intentionally or by negligence, most State Farm agents do not
25
        use 360 Value in the correct manner to achieve an accurate result. The 360 Value result is used as
26      the face value of the State Farm policy issued, or often with a 10% increase, leading to a steeply
27      underinsured property. Misapplication of 360 Value to set policy limits prior to a major disaster has
28      proved to be catastrophic to the Plaintiffs.


                                                   COMPLAINT - 9
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 10 of 46



     50. State Farm represented to Plaintiffs that it following the Northern California Wildfires, it was using a
1
        software replacement tool to calculate their homes’ rebuilding costs. This tool purportedly allowed
2
        State Farm to precisely calculate the cost of replacing Plaintiff’s homes given the specific
3
        characteristics of each home. Following a loss, State Farm uses a software tool called Xactimate,
4
        which is based on manufactured home data, such as trailers and prefabricated homes, to price houses
5
        like a kit of parts. The underlying data provided by ISO/Verisk does not represent the true cost to
6       rebuild homes in Northern California, and State Farm has consistently and intentionally failed to
7       apply the appropriate local cost data to arrive at an accurate rebuild cost for the Plaintiffs’ homes.
8       Exhibit 2.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      EXHIBIT 2
26

27

28



                                                  COMPLAINT - 10
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 11 of 46



     51. State Farm’s application of Xactimate software is intentionally designed to result in an improperly
1
        low rebuilding cost for the California market, producing rebuild costs that are not tenable following
2
        a disaster.
3
     52. By itself, Xactimate is a tool that may be used properly by an agent to arrive at the correct valuation,
4
        but upon information and belief it appears that State Farm’s adjusters are either not trained to, or
5
        alternatively they are intentionally applying the Xactimate software data to not arrive at an accurate
6       result.
7    53. Below is a chart that shows the problem.
8                                 360 /Initial        Coverage A         Xactimate            Cost of
                                    Value             Date of Loss                          Construction
9
          Plaintiff Sheahan            $509,000             768,700          $804,060          $2,017,614
10        Plaintiff Pope               $170,000            $330,851          $539,361             $717,000
          Plaintiff Wylie              $227,400            $513,900          $772,979          $1,222,027
11

12
     54. State Farm’s ongoing inaccurate underwriting comes with the one-two punch. State Farm’s use of
13
        360 Value underwriting software initially underinsures the policy limits, which sets up the
14      homeowner to have a financial catastrophe, and then the Xactimate valuation software leads to an
15      intentionally deflated rebuild cost, which corroborates the false undervaluation. In many cases, the
16      homeowners never saw the information input in 360 Value software, they were not interviewed, and
17      no one visited their house. State Farm’s 360 Value output and subsequent Xactimate price are so far

18
        apart that there is no way for the homeowner’s Replacement Cap and Building Code Upgrade
        elements of their policy to get them anywhere close to the actual rebuild cost. Exhibit 3. The
19
        Plaintiffs and proposed class are typically only seeing the Xactimate, so they are not aware of the
20
        root cause of the undervaluation, and upon receiving the information from State Farm, they are
21
        demoralized about ever being able to afford rebuilding. Because State Farm’s undervaluation started
22
        so low with the initial 360 Value pricing, following a catastrophe such as the Northern California
23

24

25

26

27

28



                                                    COMPLAINT - 11
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 12 of 46



        Wildfires, thousands of policyholders are systematically financially ruined.
1

2

3

4

5

6

7

8

9

10

11
                                                        EXHIBIT 3

12

13   55. State Farm actively undertook the duty to assist Plaintiffs with establishing adequate policy limits.
14      On its website (Exhibit 4), State Farm provides options for a homeowner to determine the
15      replacement cost of the home. State Farm offers a 360 Value to determine the value of the home.
16      “The most appropriate way to estimate the replacement cost of your home is to hire a building

17
        contractor or other building professional to produce a detailed replacement cost estimate. Or your
        State Farm agent can utilize an estimating tool from Xactware Solutions to assist you with an
18
        estimate.” Exhibit 4.
19
     56. From the plain language of the text, State Farm offers to have the homeowner’s agent aid the
20
        prospective policyholder using an estimating tool. In other words, State Farm expressed a
21
        willingness to undertake certain duties and responsibilities to protect Plaintiffs’ homes by
22
        establishing adequate policy limits.
23

24

25

26

27

28



                                                  COMPLAINT - 12
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 13 of 46




1

2

3

4

5

6

7

8

9                                                    EXHIBIT 4.

10
     57. State Farm uses 360 Value to determine Plaintiff’s initial homeowner’s policy limits. The disclaimer
11
        at the bottom of the 360 Value ͞Replacement Cost Estimate͟ states that the document:
12
        “[I]s a general estimate provided for State Farm customers and should not be considered
13
        professional replacement cost survey of the building.” Exhibit 4.
14   58. However, Plaintiffs argue that through the behavior of its sales agents and the plaint language on its
15      website, State Farm holds out a 360 Value to have the same authority and value as a “detailed
16      replacement cost estimate” (Exhibit 5) performed by a contractor or building professional. State
17      Farm knew or should have known that Plaintiffs would rely upon its false representation that the 360

18      Value Replacement Cost Estimate is accurate and can be relied upon to determine policy limits.

19
        State Farm’s course of procedure in offering 360 Value Replacement Cost Estimates and then setting
        policy limits based upon the exact cost in the 360 Value document, for thousands of homeowners in
20
        California, sets an expectation and understanding that Plaintiffs can rely upon the 360 Value to be a
21
        correct and accurate policy limits value.
22

23

24

25

26

27

28



                                                    COMPLAINT - 13
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 14 of 46




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                EXHIBIT 5
26

27   59. The State Farm 360 Value Replacement Cost Estimate provides a ͞calculated value͟ based on the

28      summation of number of stories, square footage, use, year built, quality grade, foundation shape,


                                                COMPLAINT - 14
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 15 of 46



        foundation type, roof shape, exterior wall finish, exterior wall construction, floor coverings, interior
1
        wall finish, bathrooms, bedrooms, deck square footage and material, air conditioning, specialty
2
        systems, number and type of fireplaces, lighting, interior doors and millwork, other interior features,
3
        material and labor costs, permits, fees, overhead, profit, and sales tax. Although not mentioned on
4
        the form, in order to fill out a 360 Value form on State Farm’s website, a zip code is also required.
5
     60. Defendants’ acts and practices constitute unlawful business practices, as they violate 10 California
6       Code of Regulations § 2695.183, Standards for Estimates of Replacement Value. Section 2695.183
7       provides that “no licensee shall communicate an estimate of replacement cost to an applicant or
8       insured in connection with an application for or renewal of a homeowners’ insurance policy that
9       provides coverage on a replacement cost basis” unless certain “requirements and standards” are met.

10
        State Farm’s 360 Value estimate does not address many of the required sections and therefore does
        not meet the California required minimum criteria.
11
     61. Through State Farm’s affirmative acceptance of the duty to calculate appropriate policy limits, and
12
        the use of the 360 Value factors to calculate a total rebuild cost amount for Plaintiffs’ homes, State
13
        Farm assumes the risk of determining an accurate policy limit amount. State Farm knows, or should
14
        have known, that its policyholders rely on the Estimated Replacement Cost figure it recommends
15
        when establishing policy limits for policyholders, including Plaintiffs.
16   62. Within Plaintiffs’ homeowners insurance policies, State Farm represents the following:
17          “The limit of liability for this structure (Coverage A) is based on an estimate of the cost to
            rebuild your home, including an approximate cost for labor and materials in your area, and
18
            specific information that you have provided about your home. It is up to you to choose the
19          coverages and limits that meet your needs. We recommend that you purchase a coverage limit at
            least equal to the estimated replacement cost of your home. Replacement cost estimates are
20          available from building contractors and replacement cost appraisers, or, your agent can provide
            an estimate from a third-party vendor using information you provide about your home. We can
21
            accept the type of estimate you choose as long as it provides a reasonable level of detail about
22          your home. State Farm does not guarantee that any estimate will be the actual future cost to
            rebuild your home. Higher limits are available at higher premiums. Lower limits are also
23          available, which if selected may make certain coverages unavailable to you. We encourage you
24
            to periodically review your coverage and limits with your agent and to notify us of any changes
            or additions to your home.” Emphasis Added. Exhibit 6.
25
     63. State Farm, through its own actions and the actions of its agents, has held itself out as providing a
26
        third-party estimate, reliable to determine policy limits. While State Farm does not offer a guarantee
27
        as to the actual cost to rebuild a policyholder’s home, there is an acceptable range of data within or
28
        outside which an estimate can be found to be accurate or inaccurate. For example, in the construction

                                                   COMPLAINT - 15
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 16 of 46



        industry, contractors are expected to perform construction work within 10% of the total price quoted,
1
        that additional 10% is held as a contingency for unexpected changes. Likewise, if State Farm cannot
2
        apply ISO’s software to achieve an accurate value for policy limits and rebuild cost within 10% of
3
        the actual cost, then the software’s output is unreliable for cost estimating. Plaintiffs argue that State
4
        Farm’s 360 Value estimates follow a pattern across thousands of California policyholders, where the
5
        estimated values were so far outside a reasonable margin of error range as to be completely
6       unreliable and unfit for use in determining policy limits.
7

8

9

10

11

12

13

14                                                   EXHIBIT 6

15

16   64. Furthermore, State Farm represented to Plaintiffs that they could obtain replacement cost estimates
17      from their agents using “a third-party vendor [360 Value] using information [policyholders] provide
18      about [their] home.” State Farm, through the use of 360 Value software, set policy limits which it

19      claimed to be calculated to capture the true rebuild or replacement costs of Plaintiffs’ homes so that

20
        Plaintiffs could restore their homes to pre-loss condition in the event of a loss.
     65. Plaintiffs reasonably relied on State Farm’s representation that 360 Value was a dependable
21
        valuation tool and the agent using the software to create an estimate knew how to accurately produce
22
        a reliable result. Plaintiffs also reasonably relied upon State Farm’s representation that 360 Value’s
23
        valuation represented the true cost to rebuild or replace Plaintiffs’ homes to pre-loss condition in the
24
        event of a loss. And from this reasonable reliance, Plaintiffs agreed to policy limits set by State
25
        Farm. These policy limits, according to Defendants, would provide enough coverage such that
26      Plaintiffs would be able to rebuild their homes to pre-loss condition in the event of a loss.
27   66. On information and belief, whereas State Farm represented to Plaintiffs that the reason it had
28      adopted 360 Value was to accurately calculate the total replacement cost of Plaintiffs’ homes for the


                                                   COMPLAINT - 16
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 17 of 46



        purpose of setting policy limits, State Farm’s actual reason for adopting 360 Value was to
1
        systematically depress the value of adjusted claims made against State Farm. State Farm policies
2
        however, despite allegedly providing coverage for a total loss event, undervalued the true rebuild or
3
        replacement costs of Plaintiffs’ homes, leaving Plaintiffs underinsured. State Farm has a long history
4
        of chronically underinsuring policyholders in California and nationwide.
5
     67. On information and belief, prior to establishing Plaintiffs’ policy limits, State Farm was aware that
6       its process of applying 360 Value underestimates the actual rebuild cost of its policyholders’ homes.
7       Despite State Farm having knowledge that 360 Value’s software inaccurately calculated the total
8       rebuild cost of its policyholders’ homes, State Farm represented to Plaintiffs that 360 Value was
9       reliable at estimating the true rebuild cost of Plaintiffs’ homes. In other words, on information and

10
        belief, State Farm knew, or at the very least should have known that its policyholders were
        underinsured and unprotected.
11
     68. State Farm knew that its process of applying 360 Value data underestimates home values for claim
12
        purposes, it was also aware, or should have been aware, that 360 Value would calculate lower policy
13
        limits by underestimating actual home rebuild and replacement costs. Therefore, State Farm and 360
14
        Value should have been aware – and at least warned Plaintiffs – that 360 Value was likely to
15
        underestimate their actual home rebuild costs. Instead, State Farm and 360 Value represented that
16      360 Value was capable of calculating the minimum replacement cost for the purpose of setting
17      insurance policy limits. This lulled policyholders, like Plaintiffs, into relying on those
18      representations when agreeing to the policy limits established by State Farm, which should have
19      been sufficient to cover the total loss of their homes.

20
     69. State Farm has been using data-based home valuation software like 360 Value since at least 1997 to
        create an estimated value used to determine policyholders’ policy limits. 360 Value knew or should
21
        have known that State Farm’s use of its data has historically resulted in chronic widespread
22
        underinsured policies in California.
23
     70. As a vendor providing data analysis software, ISO has a duty to ensure that its software is suitable
24
        for its intended purpose under California Insurance Code and State Law. ISO breached that duty by
25
        egregiously allowing State Farm to harm its customers by intentionally and/or negligently
26      underinsuring them by improperly using and/or misapplying the 360 Value tool.
27

28



                                                  COMPLAINT - 17
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 18 of 46



     71. In the alternative, it is also possible that ISO’s tools are faulty software and cannot be used properly
1
        to achieve a proper valuation. This would mean that ISO carries some blame for false advertising
2
        which has damaged Plaintiffs.
3
     72. As a result of State Farm’s and 360 Value’s misapplication of the software, misrepresentations and
4
        omissions, Plaintiffs are underinsured. Despite Plaintiffs contracting with State Farm for the purpose
5
        of insuring that they could rebuild or replace their properties after a loss event and despite Plaintiffs’
6       reliance on State Farm and 360 Value’s representations that their policy limit recommendations were
7       sufficient to cover the total rebuild or replacement cost of Plaintiffs’ homes, Plaintiffs are
8       substantially underinsured in an amount to be proven at trial. Agents often did not discuss the results
9       of this investigation keeping their clients in the dark, instead of reviewing this most critical piece of

10
        information.
     73. Furthermore, State Farm perpetuated a scheme of illusory homeowners’ coverage on its
11
        policyholders. State Farm policyholders believed they were receiving premium home protection (i.e.,
12
        coverage more than sufficient to compensate the policyholders for the total loss of their home and
13
        then some). In fact, the policyholders (in this case, Plaintiffs) were paying premiums for coverage
14
        which the policyholders would never be able to receive as a result of State Farm’s and 360 Value’s
15
        failure to accurately calculate the minimum replacement cost for Plaintiffs’ homes, sometimes at
16      30% of value.
17   74. Through 1997, homeowners were eligible to purchase Guaranteed Replacement Coverage, and when
18      that was taken away, they were left with 20% Replacement Cap coverage, but it was never explained
19      how drastically different that coverage was at the time their policies were changed. For those

20
        customers the expectation of protection was even greater.
     75. Further, the Replacement Cap coverage which obligates State Farm to “pay up to an additional 20%”
21
        of the amount of insurance applying to the damaged building is insufficient to cover the gap from the
22
        already underinsured value, to the market cost of rebuilding after disaster. Thus, despite paying
23
        premiums for homeowners’ coverage purportedly sufficient to cover the full replacement or rebuild
24
        cost of Plaintiffs’ home, plus an additional 20% coverage above the minimum replacement cost,
25
        State Farm policyholders, such as Plaintiffs, were paying for coverage that could not cover the
26      minimum replacement and/or rebuild cost of their homes. Exhibit 7.
27

28



                                                   COMPLAINT - 18
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 19 of 46




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15
     EXHIBIT 7                                              EXHIBIT 8
16

17
     76. By its conduct, State Farm has reaped enormous financial benefit to the detriment of its insureds.
        State Farm collects premiums on coverages that as a result of State Farm’s insufficient, yet
18
        recommended policy limits and improperly applied rebuild estimate, the actual amounts necessary to
19
        rebuild the home can never be reached.
20
     77. State Farm’s intentional undervaluation of homeowners at the time they purchase their policy, and
21
        again at the time that the total loss is calculated is a derogation of special duty that State Farm’s
22
        agents take on when they use 360 Value and Xactimate software. It is a malicious and deliberately
23      unfair business practice, pervasive in the State Farm system, which is operating on volume of
24      policies sold, and State Farm’s use of the Xactimate to reduce the homeowner’s payout, rather than
25      upholding underwriting quality to the true value.
26   78. State Farm knew or should have known that using ISO software to perform underwriting

27
        calculations was inappropriate because the data is based on subdivisions and trailer parks. The
        custom built homes that were lost in the Northern California Wildfires were higher quality than the
28



                                                  COMPLAINT - 19
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 20 of 46



        underlying data used to determine their value. The ISO software data is inaccurate and inappropriate
1
        for the Northern California housing market. Further, State Farm fail to train its adjusters, or worse,
2
        intentionally undervalued the Plaintiffs’ homes by improperly using ISO software.
3
     79. State Farm fleeced its customers both coming and going. It intentionally and fraudulently
4
        undervalued initial policies and then upon the loss of the home, in Plaintiffs’ claim instances, State
5
        Farm refused to honor its own lowballed contract and give the customer their 100% rebuild cost
6       reimbursement.
7    80. State Farm told customers that they had full coverage. Through the use of ISO software, State Farm
8       intentionally underinsured the homes that it provided insurance for in the Norther California
9       Wildfires. While stating that it was selling full coverage policies, State Farm was actually offering

10
        reduced premiums at cheaper rates because it knew that this would induce customers to buy the
        discounted policies. State Farm held itself out as offering full coverage for total loss, but this was not
11
        the case.
12
     81. The Plaintiffs now have experienced a total loss with retroactively underinsured properties, and
13
        cannot get reimbursed for the actual value of the homes that they lost. Their damages are the
14
        difference between the actual value of the home that they lost and the policy limits of the issued
15
        policy – due to reliance on faulty or misapplied software, which State Farm was aware would
16      undervalue the homes.
17

18
                              PLAINTIFFS’ SPECIFIC ALLEGATIONS
19

20   82. The Sheahan family alleges their policy was undervalued, with the 360 Value software at $509,000
21      in 2001, their policy increasing to $768,700 at date of loss, and following the fire loss their
22      construction cost Xactimate was presented at $804,060, well below any possibility to locate a

23      competent contractor in this area at this time. Their construction contract came in at $2,017,614,
        showing just how far apart these numbers are.
24
     83. For the typical State Farm homeowner, and for Sheahan specifically, there is no way to receive from
25
        the policy, the full amount of insurance that could reasonably be utilized to restore this property, and
26
        find a pathway to rebuilding that stays within that budget. This is not true for other insurers,
27
        especially those who are not utilizing the mutually undercutting software and data products
28



                                                  COMPLAINT - 20
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 21 of 46



     84. Plaintiffs allege they were never specifically interviewed about the qualities of their dwelling such as
1
        might be appropriate to create an reasonable estimate of value for underwriting. Furthermore, the
2
        State Farm agents are not trained to share the date nor to give homeowners the opportunity to
3
        provide input into the completion of the 360 Value software, and rarely if ever, do homeowners see
4
        these underwriting documents.
5
     85. Mr. Pope alleges his policy was undervalued, with the zip code calculator, and then through its
6       infeasibility of construction within the budget. The original value of the policy was set at $170,000.
7       It increased to $330,851 at the date of loss, The Xactimate came in at $539,361, but actual cost to
8       rebuild is estimated at $717,000.The adjuster who estimated the property could not even measure the
9       full area of the lot to arrive at an appropriate landscape value. The insurers’ construction cost

10
        estimate came in well below any possibility to locate a competent contractor in this area at this time.
        There is no way to receive from the policy, the full amount of insurance that could reasonably be
11
        utilized to restore this property. Additionally, Mr. Pope alleges that he was told after the disaster that
12
        State Farm believed it was reasonable to issue policies at 40% of replacement value, though he was
13
        never told this is what he was being offered. Since 40% of value even with a 20% replacement cap
14
        can only get you to 48% of value, there is no way that this is a replacement cost policy.
15
     86. The Wylie family were long time residents in their dwelling, and were surprised to learn of the
16      undervaluation of their property. They had originally purchased Guaranteed Replacement Value for
17      their home. Despite policy changes and notices, they had no awareness of the shift in coverage,
18      meaning that they no longer had anything close to a guarantee of replacement value. The revised
19      policy was reduced to dwelling A plus 20% which is a radical reduction in coverage of which they

20
        were not informed. The original 360 Value was $227,400. The policy limits at the time of loss were
        at $513,900, with 20% additional this only comes to $616,680 which is insufficient to replace their
21
        house. The Xactimate came in at $772,979. The real cost to rebuild their dwelling is $1,222,027.
22
         Absent further investment there was no way to cure their gap in the insurance coverage for this
23
        family that believed they had full insurance. They bought guaranteed replacement coverage when
24
        they first insured and they got something that delivered only 50 cents on the dollar.
25
     87. In all cases, it appears that State Farm has been actively perpetrating this common scheme of
26      lowballing policy limits and then following up with a lowballed rebuild value to reinforce the false
27      narrative of home rebuilding costs in California, while providing a much weaker policy than
28      insureds believed that they had purchased.


                                                  COMPLAINT - 21
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 22 of 46



     88. Based upon this analysis, it appears that State Farm had a common scheme to intentionally
1
        undervalue policyholders homes at the time the policy was issued and again for the total loss,
2
        resulting in significant, egregious, and intentional undervaluation of many homes belonging to
3
        Northern California Wildfire victims.
4

5
                                                CAUSES OF ACTION
6

7

8
            1.      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING;
            2.      FRAUD-INTENTIONAL MISREPRESENTATION;
9           3.      FRAUD-FALSE PROMISE;
            4.      NEGLIGENT MISREPRESENTATION;
10          5.      NEGLIGENCE;
11
            6.      REFORMATION;
            7.      VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW;
12          8.      VIOLATION OF CALIFORNIA CARTWRIGHT ACT;
            9.      UNFAIR OR DECEPTIVE ACTS IN THE BUSINESS OF INSURANCE;
13
            10.     VIOLATION OF US CODE TITLE 15 SHERMAN ACT – CARTEL
14          11.     VIOLATION OF US CODE TITLE 15 SHERMAN ACT – MONOPOLY
            12.     CODE TITLE 15 SHERMAN ACT - CONSPIRACY
15          13.     VIOLATION OF CALIFORNIA PRODUCTS LIABILITY ACT
16

17                                         FIRST CAUSE OF ACTION
18                    (Breach of the Implied Covenant of Good Faith and Fair Dealing)
19
     89. Plaintiffs repeat and reallege paragraphs 1 through 88 of this Complaint and incorporate them by
20
        reference, as though fully set forth herein.
21
     90. Under California law, a covenant of good faith and fair dealing is implied in every contract including
22
        Plaintiffs' homeowner’s insurance policies. The conduct of insurers, brokers, and agents prior to
23
        purchase must be conducted pursuant to the duty of good faith and fair dealing. Moreover, insurers
24
        owe prospective insureds who are 65 or over an additional duty of honesty, good faith and fair
25      dealing prior to purchase. Cal. Ins. Code § 785(a).
26   91. State Farm, as an insurance company, must act in utmost good faith in the interpretation of its
27      policies, and in the investigation and payment of claims. It is unlawful for an insurer to engage in

28      unreasonable delay; to put its financial interests ahead of the financial interests of the policyholder;


                                                  COMPLAINT - 22
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 23 of 46



        or to lowball and underpay claims. State Farm cannot use deception or trickery in sales or claims
1
        handling. It cannot compel an insured to hire an attorney in order to be paid what they are owed. It
2
        must be fair to its policyholders. The violation of any of these standards is a violation of the duty of
3
        good faith which the law imposes on insurance companies.
4
     92. State Farm made representations to Plaintiffs, and the proposed class, some of whom are 65 and
5
        older, through its contracts, and its website, that 360 Value could accurately calculate the cost of
6       replacing or rebuilding their homes prior to the time Plaintiffs purchased or renewed their State Farm
7       homeowners insurance policy. Plaintiffs relied on State Farm's representations regarding 360 Value
8       and other pre-contractual conduct when determining to purchase or renew their State Farm
9       homeowners insurance policies.

10
     93. Plaintiffs contracted with State Farm for the purpose of obtaining coverage sufficient to cover the
        total replacement and/or rebuild cost of Plaintiffs' homes to pre-loss condition in the event of loss.
11
     94. State Farm agreed to use its zip code calculator software to calculate replacement costs in such a
12
        way as they would be reasonably accurate, and by doing so, provide policy limits sufficient to cover
13
        the total rebuild cost of Plaintiffs' homes in the event of loss. State Farm affirmatively undertook the
14
        duty and responsibility of calculating the total rebuild cost of Plaintiffs' homes in the event of total
15
        loss and notified Plaintiffs that the total rebuild cost estimates State Farm calculated were generated
16      from a third party software that State Farm held out to be as reliable as a contractor’s estimate, and
17      that the provided cost estimates were sufficient to cover the rebuild costs of Plaintiffs' homes in the
18      event of total loss.
19   95. In other words, State Farm recommended that Plaintiffs purchase policy limits consistent with the

20
        total rebuild cost figure generated by 360 Value's software, as said policy limit represented, at least,
        the minimum amount needed to rebuild Plaintiffs' homes in the event of total loss. Consistent with
21
        this representation, Plaintiffs accepted the policy limits State Farm recommended to them.
22
     96. Plaintiffs have made claims to State Farm to honor its promise to provide coverage sufficient to
23
        cover the total rebuild costs of Plaintiffs' homes. The amounts required to rebuild Plaintiffs' homes,
24
        however, exceed the amounts State Farm represented were sufficient to rebuild Plaintiffs' homes to
25
        their pre-loss condition.
26   97. Following the Northern California Wildfires, State Farm used Xactimate software to determine the
27      cost to rebuild Plaintiffs’ house that was, and in may cases, the total rebuild cost was significantly
28



                                                   COMPLAINT - 23
             Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 24 of 46



        different, beyond a 10% margin of error, compared to the total policy limits calculated using 360
1
        Value software.
2
     98. Herein lies the crux. State Farm has failed to pay out amounts sufficient to cover the total rebuild
3
        cost of Plaintiffs' homes, which is akin to denying Plaintiffs the benefit of their bargain. Plaintiffs
4
        were told that they purchased homeowners policies sufficient to cover the total rebuild and/or
5
        replacement cost of their homes in the event of total loss. Plaintiffs dutifully made payments in
6       expectation of full coverage if a disaster occurred. Plaintiffs demand that State Farm provide a
7       reliable process for calculation of replacement costs that are sufficient to cover the total rebuild cost
8       of Plaintiffs' homes to their pre-loss condition.
9    99. State Farm has no good faith reason for denying the reformation of Plaintiffs' policies to reflect the

10
        true cost to rebuild and/or replace Plaintiffs' homes. This is especially true in this instance because
        State Farm represented that the coverage amounts in the homeowners policies Plaintiffs purchased
11
        were sufficient to rebuild Plaintiffs' homes after a total loss. Indeed, it was State Farm who
12
        recommended that Plaintiffs rely on the total rebuild cost figure that 360 Value generated, as this
13
        third party estimating tool was held out to be the same as a contractor’s estimate and could be relied
14
        upon to generate policy limits sufficient to rebuild Plaintiffs' homes to their pre-loss condition.
15
     100.   As a direct and proximate result of State Farm's failure to provide policy limits coverage
16      sufficient to cover the total rebuild cost of Plaintiffs' homes – the reason why Plaintiffs contracted
17      with State Farm in the first instance – Plaintiffs have suffered damages in an amount to be
18      determined according to proof at the time of trial, plus interest, and other foreseeable and incidental
19      damages according to proof, in amounts to be determined at the time of trial.

20
     101.   As a further proximate result of the aforementioned wrongful conduct of State Farm, Plaintiffs
        were compelled to retain legal counsel to obtain the benefits due under the homeowners insurance
21
        policies, including all future policy benefits. Therefore, State Farm is liable to Plaintiffs for those
22
        attorneys' fees reasonably necessary and that Plaintiffs incurred to obtain the benefits, including
23
        future policy benefits, in a sum to be determined at the time of trial.
24
     102.   State Farm's conduct described herein was despicable conduct as part of a common scheme
25
        carried on by State Farm with a willful and conscious disregard of the rights of Plaintiffs. State Farm
26      subjected Plaintiffs to cruel and unjust hardship in conscious disregard of Plaintiffs' rights, making
27      Plaintiffs believe that they could never afford to rebuild their homes, and State Farm’s conduct was
28      an intentional misrepresentation of a material fact known to State Farm with the intention to deprive


                                                   COMPLAINT - 24
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 25 of 46



        Plaintiffs of property or legal rights or to otherwise cause injury, such as to constitute malice,
1
        oppression or fraud under California Civil Code 53294, thereby entitling Plaintiffs to punitive
2
        damages in an amount appropriate to punish or set an example of State Farm and its conduct.
3

4
                                     SECOND CAUSE OF ACTION
5
                                   (Fraud- Intentional Misrepresentation)
6
     103.   Plaintiffs repeat and reallege Paragraphs 1 through 104 of this Complaint and incorporate them
7
        by reference, as though fully set forth herein.
8
     104.   State Farm represented that the use of 360 Value software allowed it to calculate the cost of
9
        replacing Plaintiffs' homes given the specific characteristics of each home and that 360 Value's
10
        policy limit calculations were the equivalent of a contractor’s estimate and suitable for replacing
11      and/or rebuilding Plaintiffs' homes to pre-loss condition. State Farm likewise represents on its
12      website: “The most appropriate way to estimate the replacement cost of your home is to hire a
13      building contractor or other building professional to produce a detailed replacement cost estimate.

14      Or your State Farm agent can utilize an estimating tool from Xactware Solutions – to assist you with

15
        an estimate.” Exhibit 1.
     105.   State Farm and ISO represented that ISO’s software Xactware could accurately calculate the
16
        replacement costs for each home, knowing that such representations would be communicated to and
17
        relied upon by Plaintiffs, or to State Farm policyholders similarly situated, for the purpose of
18
        calculating reliable rebuilding costs.
19
     106.   Based on information and belief, Defendants knew their representations were false when made,
20
        or made these representations with reckless disregard for their truth. State Farm is a large insurance
21      company that provides insurance, completes underwriting, and performs claims adjustment for
22      millions of policyholders. It knows that it cannot provide an estimate of rebuilding costs by inputting
23      simplistic parameters of a home's characteristics while failing to fully and accurately account for the

24      home's architecture, building materials, finishing, and other details that substantially determine

25
        rebuilding costs.
     107.   State Farm has been using data from ISO since at least 1997. On information and belief, State
26
        Farm has received many complaints from California policyholders that ISO’s software substantially
27
        underestimates rebuilding costs.
28



                                                  COMPLAINT - 25
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 26 of 46



     108.   ISO’s 360 Value software is a zip code calculator, using lowest common denominator data to set
1
        values for homes within a certain geographic area based on a generic, tract-home type cost valuation.
2
        ISO knows or should have known that the limited information State Farm inputs or alternatively,
3
        State Farm’s ongoing practice of improperly and negligently inputting information into its software
4
        is utterly insufficient to calculate rebuilding costs and is aware, or should be, that Plaintiffs will
5
        obtain and rely on these calculations.
6    109.   ISO is a software company that, among other things, provides sophisticated tools to allow
7       insurance companies to estimate claims costs by, for example, up-to-date pricing information and
8       creating three-dimensional home sketches. The underlying data within the Xactware tool is based on
9       manufactured home data, such as trailers and prefabricated homes, used to price houses like a kit of

10
        parts. ISO knows that the meager information State Farm inputs is insufficient to calculate
        rebuilding costs and ISO is aware that Plaintiffs will obtain and rely on its calculations.
11
     110.   Fundamentally, the underlying data in both of ISO’s software platforms does not accurately
12
        represent the appropriate cost per square foot for California homes such as those lost by the Plaintiffs
13
        in the Northern California Wildfires.
14
     111.   State Farm’s application of ISO’s software is intentionally designed to result in an improperly
15
        low rebuilding cost for the California market, producing rebuild costs that are not tenable following
16      a disaster. In the alternative, it may be that ISO’s tools may be used properly by a trained agent to
17      arrive at an accurate valuation, but it has become apparent to Plaintiffs that State Farm Adjusters are
18      either not trained to, or they are trained to not arrive at an accurate result. Plaintiffs consider an
19      accurate valuation to be within 10% of rebuild construction cost.

20
     112.   Despite actual notice that ISO’s software did not and does not accurately estimate rebuilding
        costs, State Farm continues to represent that 360 Value can accurately and dependably calculate
21
        rebuilding costs before the loss occurs. State Farm and ISO knew that their claims regarding 360
22
        Value software's reliability were manifestly false, but nevertheless continued to make these false
23
        representations in order to induce homeowners, including Plaintiffs, to buy or renew State Farm
24
        insurance.
25
     113.   In fact, State Farm’s and ISO’s representations were false at the time they were made. State Farm
26      relied on insufficient data about geography, home value and rebuilding costs to create and
27      recommend substantially insufficient policy limits to Plaintiffs and those similarly situated.
28



                                                   COMPLAINT - 26
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 27 of 46



     114.   Defendants purposely included the false statement that ISO’s software was the equivalent of a
1
        contractor’s estimate and therefore the software reliably generated policy limits that would cover the
2
        cost of rebuilding Plaintiffs' homes to pre-loss condition, with the intention that Plaintiffs would rely
3
        on the representations and purchase State Farm insurance as a result. State Farm, with the
4
        knowledge, understanding, and consent of ISO, advertised a third party estimating tool on State
5
        Farm’s website and policy language to induce Plaintiffs to rely on the representations and purchase
6       State Farm insurance. The false statements were intended to induce, and did induce, Plaintiffs to
7       believe that if they purchased State Farm insurance, they could be assured that State Farm had
8       correctly calculated and set policy limits sufficient to cover the complete loss of Plaintiffs' homes.
9    115.   Plaintiffs purchased State Farm insurance in substantial part because of State Farm's and ISO’s

10
        representations that they could and had accurately calculated the cost of rebuilding Plaintiffs' homes,
        and for the peace of mind of knowing that even if their home was completely destroyed, their
11
        insurance policy would compensate them for the full amount of their loss.
12
     116.   Plaintiffs reasonably relied on Defendants' false representations because of Defendants' own
13
        statements regarding the usefulness, veracity and accuracy of the loss calculations; how long State
14
        Farm had been working with ISO’s data; and because Defendants held themselves out as experts in
15
        establishing accurate policy limits. As any reasonable person would, Plaintiffs believed that a large
16      insurance carrier and a large, sophisticated software company would, as they represented, be able to
17      make accurate determinations about rebuilding costs.
18   117.   Plaintiffs have been damaged by the falsity of these representations. Because Defendants'
19      methods and algorithms profoundly underestimate the cost of rebuilding, Plaintiffs are unable to

20
        rebuild their homes to their pre-loss condition. ISO’s software was used to make calculations leading
        to the creation of insufficient policy limits-policy limits substantially less than the true replacement
21
        and/or rebuild costs necessary to restore Plaintiffs' homes to pre-loss condition. State Farm also
22
        intentionally made misrepresentations in the Illusory Coverage Scheme to bolster State Farm's
23
        profits to the detriment of Plaintiffs and policyholders similarly situated.
24
     118.   As a proximate result of Plaintiffs' reliance on Defendants' false representations, Plaintiffs have
25
        suffered, and will continue to suffer damages, plus interest, and other economic and consequential
26      damages, for a total amount to be shown at the time of trial.
27

28



                                                  COMPLAINT - 27
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 28 of 46



     119.   As a further proximate result of Plaintiffs' reliance on Defendants' false representations, Plaintiffs
1
        have suffered anxiety, worry, mental and emotional distress, all to Plaintiffs' general damages in a
2
        sum to be determined at the time of trial.
3
     120.   Defendants engaged in despicable conduct with a willful and conscious disregard of the rights of
4
        Plaintiffs, subjected Plaintiffs to cruel and unjust hardship in conscious disregard of Plaintiffs' rights,
5
        and/or Defendants made intentional misrepresentations of material fact with the intention to deprive
6       Plaintiffs of property or legal rights or to otherwise cause injury, such as to constitute malice,
7       oppression or fraud under California Civil Code §3294, thereby entitling Plaintiffs to punitive
8       damages in an amount appropriate to punish or set an example of Defendants and their conduct.
9

10                                        THIRD CAUSE OF ACTION
11                                          (Fraud-False Promise)

12   121.   Plaintiffs repeat and re-allege paragraphs 1 through 120 of this Complaint and incorporate them
13      by reference, as though fully set forth herein.

14   122.   77.State Farm represented to Plaintiffs that it would cover Plaintiffs' costs of rebuilding their

15
        homes to pre-loss condition in the event of loss via Plaintiffs' respective homeowners insurance
        policies and via representations that the 360 Value tool allowed State Farm to calculate the total cost
16
        of replacing Plaintiffs' homes and to provide appropriate policy limits.
17
     123.   Instead, State Farm has stated that it will only pay Plaintiffs amounts which do not permit
18
        Plaintiffs to rebuild and/or replace their homes. This result does not comport with State Farm's
19
        promise to compensate Plaintiffs for an accurately-calculated replacement cost value in the case of a
20
        catastrophic loss. As such, State Farm's promise to accurately calculate the true cost of rebuilding
21      Plaintiffs' homes, and then compensate Plaintiffs for that amount is false.
22   124.   State Farm knew these representations were false when made. Based on information and belief,
23      State Farm, despite its representations to the contrary, never intended to compensate Plaintiffs for the

24      true cost of rebuilding their homes to pre-loss condition. State Farm only intended to pay the grossly

25
        inadequate policy limits it calculated and recommended to Plaintiffs. Moreover, State Farm knew
        when it made the promise that ISO’s software, 360 Value, calculated policy limits that through the
26
        software and/or the agent, or both, underestimated the true rebuild and replacement costs of
27
        Plaintiffs' homes. State Farm also knew when it made a promise to policyholders following the
28
        Northern California Fires that ISO’s software calculated rebuild costs that the software

                                                   COMPLAINT - 28
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 29 of 46



        underestimated the true rebuild and replacement costs of Plaintiff’s homes. State Farm's Illusory
1
        Coverage Scheme also ensured that Plaintiffs would not be able to access the benefit of State Farm's
2
        promised coverage.
3
     125.   After the fires destroyed all or part of Plaintiffs' homes, the true extent of State Farm's false
4
        promise became apparent. State Farm states that it will only compensate Plaintiffs up to their
5
        intentionally undervalued insurance policy limits, leading Plaintiffs to realize that the policy limits
6       State Farm and ISO software calculated and recommended to Plaintiffs are substantially less than the
7       true costs of rebuilding their homes to pre-loss condition.
8    126.   State Farm through its actions, and contract language perpetuated the false promise that the
9       policy limit State Farm calculated would compensate Plaintiffs for the actual cost of rebuilding, for

10
        the purpose of inducing Plaintiffs to purchase and renew their State Farm insurance policies. State
        Farm knew that this promise would give Plaintiffs undue confidence in State Farm's insurance
11
        policies, while the overall effect of using 360 Value and Xactimate software would also allow State
12
        Farm to keep claim payouts low.
13
     127.   Plaintiffs purchased State Farm insurance and relied on ISO’s estimate in substantial part
14
        because of State Farm's representations that it would fully compensate Plaintiffs for the cost of
15
        rebuilding their homes in the event of loss and the peace of mind this afforded them.
16   128.   Plaintiffs reasonably relied on State Farm's false promise because of State Farm's assurances that
17      it would provide full coverage for Plaintiffs' loss. Plaintiffs believed State Farm's representations that
18      it would stand by its promise that a third party tool was reliable as a contractor’s estimate and could
19      be relied upon to calculate policy limits that would fully compensate Plaintiffs for their property

20
        losses. Plaintiffs also relied on State Farm's assertions of superior knowledge regarding the
        calculation and establishment of sufficient policy limits. After all, State Farm is a large insurer and
21
        has been making underwriting, costing, and claims calculations for millions of Americans.
22
        Additionally, ISO is a large data analysis firm that has been providing data to State Farm since 1997.
23
     129.   Plaintiffs have been damaged by the falsity of State Farm's promise. Instead of compensating
24
        Plaintiffs for the true cost of rebuilding, State Farm will only pay Plaintiffs pursuant to their policy
25
        limits, which are insufficient to replace or rebuild Plaintiffs' homes to pre-loss condition. Plaintiffs'
26      inability to cover the costs of rebuilding their homes stems directly from their reliance on State
27      Farm's false promises and Plaintiffs' consequent purchase of State Farm insurance.
28



                                                   COMPLAINT - 29
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 30 of 46



     130.   As a proximate result of Plaintiffs' reliance on State Farm's false promise, Plaintiffs have
1
        suffered, and will continue to suffer in the future, damages, plus interest, and other economic and
2
        consequential damages, for a total amount to be shown at the time of trial.
3
     131.   As a further proximate result of Plaintiffs' reliance on State Farm's false promise, Plaintiffs have
4
        suffered anxiety, worry, mental and emotional distress, all to Plaintiffs' general damages in a sum to
5
        be determined at the time of trial.
6    132.   State Farm's conduct described herein was despicable conduct carried on by State Farm with a
7       willful and conscious disregard of the rights of Plaintiffs, subjected Plaintiffs to cruel and unjust
8       hardship in conscious disregard of Plaintiffs' rights, or was an intentional misrepresentation of a
9       material fact known to State Farm with the intention to deprive Plaintiffs of property or legal rights

10
        or to otherwise cause injury, such as to constitute malice, oppression or fraud under California Civil
        Code 53294, thereby entitling Plaintiffs to punitive damages in an amount appropriate to punish or
11
        set an example of State Farm and its conduct.
12

13                                       FOURTH CAUSE OF ACTION
                                          (Negligent Misrepresentation)
14
     133.   Plaintiffs repeat and reallege paragraphs 1 through 132 of this Complaint and incorporate them
15
        by reference, as though fully set forth herein.
16
     134.   State Farm represented to Plaintiffs that using ISO’s software tools, 360 Value, and Xactimate,
17
        allowed State Farm to precisely calculate the cost of replacing Plaintiffs' homes given the specific
18
        characteristics of each home, as an alternative to and equally as reliable as an estimate from a
19
        contractor.
20   135.   State Farm further represented that its policy limits, set by the 360 Value software, were reliable
21      as the actual cost for rebuilding Plaintiffs' homes.
22   136.   ISO represented that its software could accurately calculate the replacement and/or rebuild costs

23      for each home, knowing that such representations would be communicated to and relied upon by

24
        Plaintiffs, or to State Farm policyholders similarly situated, for the purpose of calculating what State
        Farm represented as the equivalent of a contractor’s estimate to determine the rebuilding costs and as
25
        reflected in policy limits State Farm recommended to Plaintiffs and those similarly situated.
26
     137.   Defendants had a duty to ensure that their representations regarding Xactimate and 360 Value
27
        were accurate. Defendants represented themselves as possessing particular expertise in calculating
28
        rebuilding costs in case of property loss. Having undertaken this duty, and having made affirmative

                                                  COMPLAINT - 30
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 31 of 46



        assertions that their calculations for rebuilding Plaintiffs' homes were accurate, Defendants were
1
        obliged to ensure that their representations that they had accurately determined rebuilding costs, and
2
        by extension" Plaintiffs' policy limits, were true because Plaintiffs, and any reasonable person in
3
        Plaintiffs' position would foreseeably rely on the truth of those representations.
4
     138.   Defendants' representations were not true. State Farm agents and ISO’s software did not
5
        accurately calculate rebuilding costs, and thus denied Plaintiffs' the ability to replace or rebuild their
6       homes to pre-loss condition. Plaintiffs' policy limits are based on Plaintiffs' reasonable reliance on
7       ISO’s software calculations, which systematically underestimated the true costs of replacing or
8       rebuilding Plaintiffs' homes to pre-loss condition.
9    139.   Defendants knew, or should have known that the insufficient data it collected from homeowners,

10
        and the generalized assumptions that 360 Value used to calculate loss, did not provide an accurate
        approximation of the true costs, and did not provide a reasonable basis for calculating homeowners'
11
        policy limits. State Farm also negligently made misrepresentations in the Illusory Coverage Scheme
12
        to bolster State Farm's profits to the detriment of its policyholders. As such, Defendants knew, or
13
        should have known that their representations were false when made.
14
     140.   After Plaintiffs' homes were destroyed in whole or in part by fire, the true extent of Defendants'
15
        false representations became apparent. State Farm now states that it will only compensate Plaintiffs
16      up to their policy limits, which Plaintiffs have now discovered are completely insufficient to replace
17      or rebuild Plaintiffs' homes to their pre-loss condition.
18   141.   Defendants purposely made these false representations intending that Plaintiffs would rely on
19      them and for the purpose of inducing Plaintiffs to purchase and renew their State Farm insurance

20
        policies.
     142.   Plaintiffs purchased State Farm insurance in substantial part because of Defendants' false
21
        representations that ISO’s software satisfied Plaintiffs' desire that their policies have sufficient limits
22
        to fully compensate them in the event of total loss.
23
     143.   Plaintiffs reasonably relied on Defendants' false representations because Defendants held
24
        themselves out as experts in the field of loss estimation. As any reasonable person would, Plaintiffs
25
        believed that if a large insurance carrier and a large, sophisticated software company stated that each
26      individually, or jointly, or both, could accurately calculate the costs of rebuilding, Plaintiffs could
27      rely upon these statements.
28



                                                   COMPLAINT - 31
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 32 of 46



     144.   Plaintiffs have been damaged by Defendants' false representations. Instead of compensating
1
        Plaintiffs for their rebuilding costs, State Farm will only pay Plaintiffs up to their inadequate policy
2
        limits. Plaintiffs' inability to cover the costs of rebuilding their homes stems directly from, and was a
3
        substantial factor in their reliance on Defendants' false representations and Plaintiffs' consequent
4
        purchase of State Farm insurance.
5
     145.   As a proximate result of Plaintiffs' reliance on Defendants' false representations, Plaintiffs have
6       suffered, and will continue to suffer in the future, damages, plus interest, and other economic, non-
7       economic and consequential damages, for a total amount to be shown at the time of trial.
8    146.   As a further proximate result of Plaintiffs' reliance on Defendants' false promise, Plaintiffs have
9       suffered anxiety, worry, mental and emotional distress, all to Plaintiffs' general damages in a sum to

10
        be determined at the time of trial.

11

12                                         FIFTH CAUSE OF ACTION
                                                 (Negligence)
13

14
     147.   Plaintiffs repeat and re-allege paragraphs 1 through 146 of this Complaint and incorporate them
        by reference, as though fully set forth herein.
15
     148.   Defendants represented to Plaintiffs that they had a software tool that could produce an estimate
16
        equal to that of a contractor that could be relied upon to accurately calculate the costs of replacing or
17
        reconstructing Plaintiffs' homes following a loss event. Defendants knew, or should have known,
18
        that policyholders would rely on Defendants' recommended tool and that they had expertise that
19
        allowed Defendants' to calculate the minimum policy limits that would enable Plaintiffs to replace or
20      rebuild their homes in the event of loss. Defendants also knew that if Plaintiffs, or those in Plaintiffs'
21      position relied on Defendants' expertise, but the policy limits proved inadequate, Plaintiffs would be
22      materially harmed and unable to replace or rebuild their homes. In the alternative, Defendant’s knew

23      or should have known that State Farm agents would intentionally and/or negligently use the software

24
        to achieve calculations that would justify underinsurance.
     149.   Defendants also knew, or should have known that Xactimate and/or 360 Value was insufficient
25
        to calculate the specific rebuilding costs of each home. Defendants also knew, or should have known
26
        that as a result of their failure to accurately calculate policy limits which reflected the cost to rebuild
27
        or replace Plaintiffs' homes, in addition to other actions described herein regarding the Illusory
28



                                                   COMPLAINT - 32
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 33 of 46



        Coverage Scheme, Plaintiffs were denied the ability to access additional home coverages, such as the
1
        Home Protector Coverage, despite Plaintiffs paying premiums for those coverages.
2
     150.   Defendants' affirmations that ISO’s software was equal to a contractor’s estimate and would
3
        accurately calculate policy limits for rebuilding each of Plaintiffs' homes, were, instead, made to
4
        induce policy sales and systematically depress claim reimbursements. Given the foreseeability of
5
        Plaintiffs' harm, the close connection between Defendants' wrongful acts and Plaintiffs' harm, and
6       the morally bankrupt commercial motives for Defendants' wrongs, Defendants undertook a special
7       duty to use reasonable care and to accurately set each of Plaintiffs' policy limits to fully compensate
8       them for the cost of replacing or rebuilding their homes in the event of a loss.
9    151.   ISO Value likewise represented that its software could accurately calculate the replacement costs

10
        for each home, knowing that Plaintiffs, or State Farm policyholders similarly situated, would
        consider and rely upon such representations for the purpose of calculating rebuilding costs. ISO
11
        understood that Plaintiffs, or those in Plaintiffs' position, would foreseeably rely on its expertise in
12
        selecting policy limits.
13
     152.   Having undertaken this special duty, Defendants were obliged to use reasonable care to ensure
14
        that Plaintiffs' policy limits for replacing and/or rebuilding their homes to their pre-loss condition
15
        was adequate.
16   153.   Defendants breached that duty because ISO’s software did not accurately calculate rebuilding
17      costs. Instead, Plaintiffs' policy limits, as set by ISO’s software calculations and Plaintiffs' adoption
18      of State Farm's recommendations, substantially underestimates the true costs of replacing and/or
19      rebuilding each of Plaintiffs' homes. State Farm nevertheless states that it will only compensate

20
        Plaintiffs up to their policy limits, which Plaintiffs have now discovered are inadequate to restore
        Plaintiffs' homes to pre-loss condition.
21
     154.   In the alternative, State Farm breached its special duty by intentionally and/or negligently
22
        applying the software tool to achieve a lowballed estimate, which it knew would be used as
23
        Plaintiff’s policy limits.
24
     155.   Plaintiffs' policy limits, calculated with ISO software and recommended to Plaintiffs by
25
        defendant State Farm, are inadequate to replace or rebuild Plaintiffs' homes to pre-loss condition.
26      Plaintiffs relied on Defendants' representations that the policy limits they recommended to Plaintiffs
27      were adequate. Given Defendants' representations of expertise, this was reasonable. Defendants'
28      breach of their duty therefore was a substantial factor in causing Plaintiffs' harm.


                                                   COMPLAINT - 33
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 34 of 46



     156.   As a proximate result of Defendants' breach, Plaintiffs have suffered, and will continue to suffer
1
        in the future, damages, plus interest, and other economic and consequential damages, for a total
2
        amount to be shown at the time of trial.
3
     157.   As a further proximate result of Defendants' breach, Plaintiffs have suffered anxiety, worry,
4
        mental and emotional distress, all to Plaintiffs' general damages in a sum to be determined at the
5
        time of trial.
6    158.   Defendants' conduct described herein was intended by Defendants to cause injury to Plaintiffs or
7       was despicable conduct Defendants pursued with a willful and conscious disregard of the rights of
8       Plaintiffs, subjected Plaintiffs to cruel and unjust hardship in conscious disregard of Plaintiffs' rights,
9       or was an intentional or negligent misrepresentation of a material fact known to Defendants with the

10
        intention to deprive Plaintiffs of property or legal rights or to otherwise cause injury, such as to
        constitute malice, oppression or fraud under California Civil Code 53294, thereby entitling Plaintiffs
11
        to punitive damages in an amount appropriate to punish or set an example of Defendants and their
12
        conduct.
13
                                          SIXTH CAUSE OF ACTION
14                                              (Reformation)
15   159.   Plaintiffs repeat and re-allege paragraphs 1 through 158 of this Complaint and incorporate them
16      by reference, as though fully set forth herein.
17   160.   Plaintiffs' respective insurance policies do not reflect the actual agreement of the parties.
18      Whereas State Farm and each respective Plaintiff agreed that State Farm would provide policy

19      coverage sufficient to cover the cost of rebuilding Plaintiffs' homes, the policy limit derived from
        ISO software calculation is grossly inadequate.
20
     161.   This error came about through State Farm's fraudulent representation that State Farm, and ISO
21
        had accurately calculated the cost of rebuilding each Plaintiff's home, and State Farm’s fraudulent
22
        promise to fully cover the rebuilding costs of each Plaintiff's home.
23
     162.   Alternatively, the incorrect policy limits came about through Plaintiffs' reliance on Defendants'
24
        negligent representation that ISO software had accurately calculated the cost of rebuilding each of
25      Plaintiffs' homes. State Farm had reason to know that Plaintiffs would believe its representations
26      because it held itself out as an expert with special knowledge in the area of loss estimation.
27

28



                                                   COMPLAINT - 34
               Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 35 of 46



     163.   Plaintiffs therefore request that their respective insurance policies are reformed to reflect the true
1
        intent of the parties, which is that their homeowners insurance policies compensate them for the true
2
        cost of rebuilding their homes, notwithstanding the stated policy limits.
3

4
                                      SEVENTH CAUSE OF ACTION
5           (Violation of California Unfair Competition Law, Bus. & Prof. Code 517200, et seq.)
6    164.   Plaintiffs repeat and re-allege paragraphs 1 through 163 of this Complaint and incorporate them
7       by reference, as though fully set forth herein.
8    165.   Each Defendant is a "person" subject to the California Unfair Competition Law ("UCL")
9       pursuant to Business and Professions Code § 17201.

10
     166.   The UCL prohibits acts of "unfair competition" including any "unlawful, unfair or fraudulent
        business act or practice." Cal Bus. & Prof. Code § 17200.
11
     167.   California Business & Professions Code § 517204 permits individuals, such as Plaintiffs, to
12
        institute an action on behalf of the general public to obtain injunctive and restitutionary relief against
13
        persons and entities that engage in unfair business practices and/or unfair competition.
14
     168.   Defendants' acts and practices, including establishing Plaintiffs' insurance policy limits and the
15
        Illusory Coverage Scheme, as alleged in this Complaint, constitute unlawful, unfair, and fraudulent
16      business practices, in violation of the Unfair Competition Law, Cal. Bus. & Prof. Code SS 17200 et
17      seq.
18   169.   Defendants' acts and practices constitute unlawful business practices, as they violate 10
19      California Code of Regulations § 2695.183, Standards for Estimates of Replacement Value. Section

20      2695.183 provides that "no licensee shall communicate an estimate of replacement cost to an
        applicant or insured in connection with an application for or renewal of a homeowners' insurance
21
        policy that provides coverage on a replacement cost basis" unless certain "requirements and
22
        standards" are met. Among these requirements and standards are "consideration of components and
23
        features of the insured structure," including "at least" the following criteria:
24
            A. The estimate of replacement cost shall include the expenses that would reasonably be
25
                 incurred to rebuild the insured structure(s) in its entirety, including at least the following:
26                  (1) Cost of labor, building materials and supplies;
27                  (2) Overhead and profit;
28                  (3) Cost of demolition and debris removal;


                                                    COMPLAINT - 35
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 36 of 46



                   (4) Cost of permits and architect's plans; and
1
                   (5) Consideration of components and features of the insured structure, including at least
2
                   the following:
3
                       (A) Type of foundation;
4
                       (B) Type of frame;
5
                       (C) Roofing materials and type of roof;
6                      (D) Siding materials and type of siding;
7                      (E) Whether the structure is located on a slope;
8                      (F) The square footage of the living space;
9                      (G) Geographic location of property;

10
                       (H) Number of stories and any nonstandard wall heights;
                       (I) Materials used in, and generic types of, interior features and finishes, such as,
11
                       where applicable, the type of heating and air conditioning system, walls, flooring,
12
                       ceiling, fireplaces, kitchen, and bath(s);
13
                       (J) Age of the structure or the year it was built; and
14
                       (K) Size and type of attached garage.
15
            B. The estimate of replacement cost shall be based on an estimate of the cost to rebuild or
16             replace the structure taking into account the cost to reconstruct the single property being
17             evaluated, as compared to the cost to build multiple, or tract, dwellings…”
18   170.   Defendants' method of calculating the replacement cost of Plaintiffs' homes materially failed to
19      consider several of these components and features of Plaintiffs' insured structures. The 360 Value

20
        estimate failed to include: 1. costs for architect’s plans; 2. roofing material and type of roof; 3.
        Whether the structure is located on a slope; 4. Nonstandard wall heights; and 5. Size and type of
21
        attached garage. The Xactimate estimate following a loss also does not address a cost for architect’s
22
        plans. As a result of Defendants’ failure to perform and rely upon an estimate that meets the
23
        minimum criteria set forth by California law, and Defendants’ use of the estimate to determine
24
        policy limits, Plaintiffs are underinsured and unable to replace and/or rebuild their homes to their
25
        pre-loss condition.
26   171.   The State Farm 360 Value Replacement Cost Estimate provides a “calculated value” based on
27      the summation of number of stories, square footage, use, year built, quality grade, foundation shape,
28      foundation type, roof shape, exterior wall finish, exterior wall construction, floor coverings, interior


                                                   COMPLAINT - 36
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 37 of 46



        wall finish, bathrooms, bedrooms, deck square footage and material, air conditioning, specialty
1
        systems, number and type of fireplaces, lighting, interior doors and millwork, other interior features,
2
        material and labor costs, permits, fees, overhead, profit, and sales tax. Although not mentioned on
3
        the form, in order to fill out a 360 Value form on State Farm’s website, a zip code is also required.
4
     172.   In addition, Section 2695.183 specifically references the need to address the structure as a single
5
        property being evaluated, as opposed to the cost to build tract dwellings. California law is explicit in
6       addressing the replacement cost so that it cannot rely upon the reduced cost to produce tract
7       dwellings, and therefore the importance of estimating the rebuild of a house as a single standalone
8       project, rather than a subdivision or tract homes, which can achieve reduced cost through economies
9       of scale. ISO’s faulty data is based upon the cost to build tract homes.

10
     173.   Defendants' acts and practices, as alleged above, are substantially injurious to Plaintiffs and State
        Farm policyholders; (ii) any claimed utility of Defendants' conduct is outweighed by the harm to
11
        Plaintiffs and similarly situated State Farm policyholders; and (iii) the injury is not one that
12
        consumers reasonably could have avoided.
13
     174.   Defendants' acts and practices constitute unfair, unlawful, and/or fraudulent business practices in
14
        that they are likely to deceive a reasonable consumer by causing policyholders, like Plaintiffs, to
15
        believe that State Farm and ISO had accurately calculated replacement costs in the event of a loss to
16      their homes. Had Plaintiffs not been misled, Plaintiffs would have used alternative means of
17      calculating the replacement costs of their homes, and would not have relied on Defendants'
18      calculations and recommendations to adopt their policy limits.
19   175.   Defendants represented themselves as experts regarding the calculation of replacement costs, and

20
        Plaintiffs could not reasonably be expected to learn or discover the true facts related to these
        calculations without accurate disclosure.
21
     176.   As a direct and proximate result of Defendants' unlawful, unfair, and fraudulent business
22
        practices, Plaintiffs have suffered injury in fact and lost money or property, in that they suffered
23
        monetary loss from having their policy limits set too low and rebuild cost substantially undervalued
24
        as a result of Defendants' unfair business practices.
25
     177.   Defendants' misrepresentations and omissions regarding the calculation of replacement value on
26      Plaintiffs' homes were material and likely to deceive reasonable consumers such as Plaintiffs.
27   178.   Pursuant to section 17203 of the California Business and Professions Code and available
28      equitable powers, Plaintiffs are entitled to a preliminary and permanent injunction enjoining


                                                    COMPLAINT - 37
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 38 of 46



        Defendants from continuing the unlawful and unfair business practices described above. This
1
        specifically includes Plaintiffs' demand to have State Farm adjust their claims without respect to the
2
        policy limits set forth in their homeowners insurance policies. In addition, Plaintiffs are entitled to
3
        recover reasonable attorneys' fees pursuant to Section 1021.5 of the California Code of Civil
4
        Procedure.
5
                                           EIGHTH CAUSE OF ACTION
6               (Violation of California Cartwright Act - Bus. & Prof. Code, Section 16700 et seq.)

7    179.   Plaintiffs repeat and re-allege paragraphs 1 through 178 of this Complaint and incorporate them
8       by reference, as though fully set forth herein.
9    180.   California Bus. & Prof. Code Section 16727 prohibits charging a price discount where the effect

10
        of such sale may be to substantially lessen competition or tend to create a monopoly in any line of
        trade or commerce in any section of the State.
11
     181.   Plaintiffs’ allege that Defendants engaged in price fixing through the Illusory Coverage Scheme
12
        to sell fraudulent homeowners insurance policies at a reduced rate. Here, State Farm and Verisk are
13
        offering insurance by the exclusive use of this software system, methodology and data sets,
14
        disadvantaging homeowners and other insurance companies not using these software, methods and
15
        data.
16   182.   In addition, Plaintiffs allege that Defendants have violated Cal. Bus. & Prof. Code Section 17043
17      by selling products at prices below the Defendants cost in the intent to injure the complaining party
18      or destroy competition.
19   183.   Plaintiffs acknowledge that as an insurance company, State Farm makes its money by gambling

20
        on aggregate risk spread out over many home insurance policies. In the case of the Wine Country
        Wildfires, State Farm intentionally issued fraudulent policies to many California homeowners, with
21
        the knowledge that the actually policy coverage would not be enough to rebuild in the event of a
22
        total loss. Plaintiffs contend that State Farm could not possibly recoup its cost for actual building
23
        replacement coverage for all of the individual policies issued, if they were indeed issued at the
24
        correct replacement value. Therefore, State Farm is actively, intentionally and fraudulently selling
25
        products at prices below its own cost.
26   184.   State Farm and Verisk engaged in predatory pricing conduct, by selling policies that State Farm
27      knew would not cover the replacement of the insureds’ homes, with the express intention of not
28



                                                  COMPLAINT - 38
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 39 of 46



        providing full replacement cost insurance coverage to insureds following a loss or damage to their
1
        homes.
2
     185.   The undervaluation and subsequent discounted policies sold to State Farm’s insureds were below
3
        an appropriate measure of the cost of adequate homeowners insurance. State Farm has been able to
4
        increase its sales volume and further saturate the market because the fraudulently inadequate policies
5
        it sold were cheaper than those offered by other insurance companies.
6    186.   Plaintiffs demand treble damages, all legal and attorney fees, and injunctive relief as allowed by
7       the Cartwright Act.
8

9                                         NINTH CAUSE OF ACTION
                      (Violation of Unfair Or Deceptive Acts In The Business Of Insurance)
10
                                             As to Defendant State Farm
11

12
     187.   Plaintiffs repeat and re-allege paragraphs 1 through 186 of this Complaint and incorporate them
        by reference, as though fully set forth herein.
13
     188.   California Insurance Code Gen. Regulations Article 6.5 Section 790.03 defines unfair and
14
        deceptive acts in the business of insurance. Plaintiffs allege that State Farm violated Section
15
        790.03(a) when it intentionally misrepresented its 360 Value tool as being equivalent to obtaining a
16
        contractor’s estimate for the rebuild cost of a home in order to issue an initial insurance policy. State
17
        Farm intentionally misled Plaintiffs to believe that the zip code calculator would provide them with
18      an insurance policy that could be relied upon to provide enough funds to rebuild their homes.
19   189.   By making these misrepresentations on its website, State Farm violated Section 790.03(b)
20      disseminated an untrue, deceptive and misleading statement: “The most appropriate way to estimate
21      the replacement cost of your home is to hire a building contractor or other building professional to

22
        produce a detailed replacement cost estimate. Or your State Farm agent can utilize an estimating
        tool from Xactware Solutions to assist you with an estimate.” Exhibit 4.
23
     190.   As discussed later in this complaint, State Farm’s Illusory Coverage Scheme was intended to
24
        create, and assisted State Farm in creating, a monopoly, which is a violation of Section 790.03(c).
25
     191.   State Farm has also violated Section 790.03(h) for knowingly committing with such frequency as
26
        to indicate a general business practice, by violating the following sections:
27
            (1) Misrepresenting to claimants pertinent facts or insurance policy provisions relating to any
28          coverages at issue.

                                                  COMPLAINT - 39
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 40 of 46



            (2) Failing to acknowledge and act reasonably promptly upon communications with respect to
1
            claims arising under insurance policies.
2
            (3) Failing to adopt and implement reasonable standards for the prompt investigation and
3
            processing of claims arising under insurance policies.
4
            (4) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss
5
            requirements have been completed and submitted by the insured.
6           (5) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in
7           which liability has become reasonably clear.
8           (6) Compelling insureds to institute litigation to recover amounts due under an insurance policy
9           by offering substantially less than the amounts ultimately recovered in actions brought by the

10
            insureds, when the insureds have made claims for amounts reasonably similar to the amounts
            ultimately recovered.
11
            (7) Attempting to settle a claim by an insured for less than the amount to which a reasonable
12
            person would have believed he or she was entitled by reference to written or printed advertising
13
            material accompanying or made part of an application.
14
            (11) Delaying the investigation or payment of claims by requiring an insured, claimant, or the
15
            physician of either, to submit a preliminary claim report, and then requiring the subsequent
16          submission of formal proof of loss forms, both of which submissions contain substantially the
17          same information.
18          (13) Failing to provide promptly a reasonable explanation of the basis relied on in the insurance
19          policy, in relation to the facts or applicable law, for the denial of a claim or for the offer of a

20
            compromise settlement.
     192.   ISO is liable to Plaintiffs for intentionally understating what it knew to be the average and/or
21
        reasonable and/or otherwise appropriate construction and/or replacement cost for goods and services,
22
        with the knowledge and/or foreseeable expectation that State Farm would rely upon this data in the
23
        making of unconditional cash value or other payments to Plaintiffs. Such conduct on ISO’s part was
24
        intentionally designed to maximize ISO’s profits and revenue, while causing injury to Plaintiffs.
25
     193.   In addition, and in the alternative, Plaintiffs respectfully submit that Defendant ISO is solidarily
26      liable to Plaintiffs and the Proposed Class for conspiring with State Farm to intentionally violate the
27      terms and provisions of their insurance policy contracts with Plaintiffs, the California Anti-
28      Monopoly Statutes and/or the California Insurance Code, in accordance with California Civil Code.


                                                   COMPLAINT - 40
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 41 of 46




1
                                            TENTH CAUSE OF ACTION
2
                                (Violation of US Code Title 15 Sherman Act - Cartel)
3
     194.   Plaintiffs repeat and re-allege paragraphs 1 through 193 of this Complaint and incorporate them
4
        by reference, as though fully set forth herein.
5    195.   The McCarran-Ferguson Act does not exempt insurers from conspiring to fix prices as a cartel.
6       State law provides many protections to Insurance Companies, until and unless their activities go
7       outside of the field of insurance. Here, State Farm has ventured into the world of data analytics,
8       combining the efforts of the largest insurance company in the U.S. with a global, multinational

9       corporation that is invested in software and data.
     196.   Together, these companies are driving the field of insurance by the exclusive use of this software
10
        system, methodology and data sets, disadvantaging homeowners and other insurance companies not
11
        using these software, methods and data. These two businesses have combined their activities to flood
12
        the market and sell a high volume of lowballed, fraudulent homeowners insurance policies, to the
13
        detriment of the policyholders. In effect State Farm and subcontractor Verisk are working together
14
        as a vertical cartel.
15                                     ELEVENTH CAUSE OF ACTION
16
                            (Violation of US Code Title 15 Sherman Act - Monopoly)

17   197.   Plaintiffs repeat and reallege paragraphs 1 through 196 of this Complaint and incorporate them

18      by reference.

19
     198.   The McCarran-Ferguson Act does not exempt insurers from conspiring to fix prices or otherwise
        restrict competition. The Act was designed to ensure the preeminence of state regulation, not to free
20
        insurers from federal antitrust laws.
21
     199.   State law provides many protections to Insurance Companies, until and unless their activities go
22
        outside of the field of insurance. Here, State Farm has ventured into the world of data analytics,
23
        combining the efforts of the largest insurance company in the U.S. with a global, multinational
24      corporation that is invested in software and data. Together, these companies are driving the field of
25      insurance by the exclusive use of this software system, methodology and data sets, disadvantaging
26      homeowners and other insurance companies not using these software, methods and data.
27   200.   Through their monopoly on the market, these companies are creating an industry standard that

28      utilizes zip code and square footage data in lieu of interviews, property visits, and appraisals by


                                                  COMPLAINT - 41
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 42 of 46



        licensed professionals to establish face value insurance policy underwriting limits. For State Farm
1
        customers, they are using 360 Value software, which could potentially deliver reasonable results, but
2
        those depend on adequate training an understanding of the ramifications of the input decisions on the
3
        protection of the homeowner’s interests.
4
     201.   Further the Xactware construction cost estimating software has become ubiquitous in the home
5
        insurance market, to the level of monopoly, but it is based upon data that comes from manufactured
6       housing rather than in situ residential construction, and it makes no distinction for key features of the
7       development in which a structure is situated, nor any provision for addressing the age of the
8       structure nor the other structures on the property.
9    202.   The purpose of the Sherman Act is to protect the public from the failure of the market. Verisk

10
        maintains a monopoly on construction cost data in the United States, which it provides to both State
        Farm and the insurance industry market as a whole. State Farm’s and Verisk’s continued course of
11
        procedure, as outlined in this complaint, is an attempt at conspiracy to monopolize the homeowners
12
        insurance industry. The signs of insurance and construction data market failure are now beginning to
13
        show, as uncovered by the thousands of underinsured homes totally destroyed in the Wine Country
14
        Wildfires, where the homeowners are unable to recover and return home. The devastating losses
15
        suffered by Plaintiffs are the canary in the coal mine of insurance market failure.
16   203.   State Farm possesses monopoly power in the United States home insurance market. State Farm
17      and Verisk engaged in predatory pricing conduct, by selling policies that State Farm knew would not
18      cover the replacement of the insureds’ homes, with the express intention of not providing full
19      replacement cost insurance coverage to insureds following a loss or damage to their homes.

20
     204.   The undervaluation and subsequent discounted policies sold to State Farm’s insureds were below
        an appropriate measure of the cost of adequate homeowners insurance. State Farm has been able to
21
        increase its sales volume and further saturate the market because the fraudulently inadequate policies
22
        it sold were cheaper than those offered by other insurance companies.
23
     205.   Further, there is a dangerous possibility that State Farm will be able to recoup its investment in
24
        below-cost prices due to the market share it commands, and the fact that the policies it sold will not
25
        actually cover the cost to rebuild following the total loss of the policyholders’ homes. This is truly a
26      race to the bottom for policyholders, effectively incentivizing the sale of “junk” homeowners
27      insurance policies by other insurance companies.
28



                                                   COMPLAINT - 42
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 43 of 46



     206.   State Farm’s substantial, durable presence and market power in California has been brought
1
        about by State Farm’s fraudulent conduct, through its Illusory Coverage Scheme of undervaluing
2
        homeowners insurance policies and thereby increasing its sales volume and market share. State Farm
3
        maintains its monopoly power by continued pernicious monopolizing conduct through fraud and
4
        other improper means as alleged in this complaint.
5

6                                     TWELFTH CAUSE OF ACTION
                          (Violation of US Code Title 15 Sherman Act - Conspiracy)
7
     207.   Plaintiffs repeat and reallege paragraphs 1 through 206 of this Complaint and incorporate them
8
        by reference, as though fully set forth herein.
9
     208.   The McCarran-Ferguson Act does not exempt insurers from conspiring to fix prices.
10
     209.   The Plaintiffs allege that State Farm and Verisk, both persons and two major industry entities,
11
        intentionally agreed to violate state and federal law and defraud their customers, and committed to
12      performing the Illusory Coverage Scheme in furtherance of the agreement.
13   210.   State Farm and Verisk have conspired to eviscerate the Plaintiffs’ life savings, without regard for
14      how they are manipulating data and departing from standard local business practices in delivering
15      qualified estimates of property values and construction costs. They are doing this without license to

16
        operate in the fields of real estate and construction, but nonetheless acting with the upper hand due to
        their tremendous power in market, their volume allows them to disadvantage the Plaintiffs and many
17
        similarly situated families.
18
     211.   Plaintiffs allege that Defendants colluded and conspired to build this system comprised of
19
        software products, process, and data, including training agents and setting up internal processes,
20
        which disadvantages the homeowners at each level of dealing with the insurance and claims process.
21
     212.   Furthermore, Plaintiffs allege that the Verisk data has been intentionally used in ways that it was
22      not designed. State Farm has moved to stand firmly behind Verisk’s generic zip code data, as if that
23      represents any information of interest to a unique subject property. While it may be good for the
24      insurance industry to try to create a tool that can address their larger demands, the appropriate
25      solution is to create a tool that actually quantifies and protects customers individual needs for

26
        homeowners insurance.
                                     THIRTEENTH CAUSE OF ACTION
27
                                (Violation Of California Products Liability Act)
28



                                                  COMPLAINT - 43
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 44 of 46



     213.   Plaintiffs repeat and re-allege paragraphs 1 through 212 of this Complaint and incorporate them
1
        by reference, as though fully set forth herein.
2
     214.   Plaintiffs allege that the Defendants designed and sold a defective insurance product, which was
3
        inherently a defective product at the time that the insurance policy was issued. Plaintiffs used the
4
        insurance policy in a reasonably foreseeable manner and Plaintiffs have suffered harm as a result of
5
        the defective policies.
6    215.   The insurance Illusory Coverage Scheme was defectively designed from its inception. Using the
7       Consumer Expectation Test, the insurance coverage did not perform as safely (or at all) as an
8       ordinary customer would have expected when looking to apply homeowner’s insurance coverage for
9       reconstruction of the home following a total loss. An ordinary customer would have applied their

10
        insurance coverage to rebuild, but State Farm’s intentionally undervalued policy is not enough
        money to do so. Therefore, the result of the underinsurance was Plaintiffs’ injury - the remaining
11
        outstanding and unreachable funds necessary to rebuild the lost home.
12
     216.   Alternatively, under the inadequate or failure to warn doctrine, State Farm failed to warn the
13
        Plaintiffs and others similarly situated that its Illusory Coverage Scheme had the potential risk of not
14
        covering the policyholder’s actual cost to rebuild following a total loss of home. This risk of not
15
        achieving coverage to rebuild was known by State Farm in light of general industry knowledge at the
16      time the policy was issued. However, an ordinary customer would not have recognized this risk, and
17      State Farm failed to adequately warn or instruct policyholders of this potential risk, and the failure to
18      properly warn was a substantial factor in causing the harm, namely not enough coverage in the
19      policy to rebuild following a total loss.

20
     217.   In addition, Defendant ISO is liable to Plaintiffs for the economic damages suffered by Plaintiffs
        whose unconditional payments were less than what they should have been, due to the defective
21
        underlying data within the ISO software. The ISO software presented an unreasonable danger of
22
        economic injury, as there existed an alternative feasible product that was capable of preventing the
23
        Plaintiffs’ damage. This alternative feasible product is ISO home valuation software data applied
24
        with fair, reasonable, average and otherwise appropriate, rather than devalued and deflated,
25
        construction and/or replacement cost data. Such alternative design data was available to ISO without
26      any increased burdens, in terms of either technological feasibility or cost. ISO is therefore
27      alternatively liable to Plaintiffs and the Proposed Class under the California Products Liability Act.
28



                                                    COMPLAINT - 44
            Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 45 of 46




1                                             PRAYER FOR RELIEF
2           WHEREFORE, Plaintiffs and members of the alleged Class request that the Court enter an order
3    or judgment against the Defendants, and each of them as named in the future, as follows:
4           1. For an award of Plaintiffs’ past, present and future general, special, actual, and compensatory
5               damages as proven at time of trial;
6           2. For reformation of Plaintiffs’ insurance policies to mandate Coverage A at the true cost of
7               rebuilding Plaintiffs’ dwelling, and increasing all coverage limits commensurate with the
8               new value of Coverage A, notwithstanding the stated policy limits;
9           3. For attorneys’ fees, expert fees, consultant fees, engineering fees, related costs, and litigation
10              costs and expense, as allowed under California Code of Civil Procedure § 1021.9;
11          4. Emotional distress damages for fear, worry, annoyance, disturbance, inconvenience, mental
12              anguish, and for such other and further relief as the Court shall deem proper, all according to
13              proof;
14          5. For punitive/exemplary damages pursuant to California Civil Code §3294 and or US Code
15              Title 15, Section 1, Chapter 15;
16          6. For prejudgment interest, according to proof, and interest, as allowed by law;
17          7. For all costs of suit incurred;
18          8. For injunctive relief:
19                 a. enjoining State Farm from adjusting claims by applying policy limits based on the
20                       use of 60 Value and/or Xactware without detailed interviews, site visits, and
21                       explanations;
22                 b. compelling State Farm to provide better training to agents and adjusters in the use of
23                       any software they disseminate for underwriting policies or estimating construction
24                       costs;
25                 c. compelling State Farm to provide a second verification that the underwriting and
26                       policy values proposed will adequately protect homeowner’s in the event of
27                       catastrophic loss;
28                 d. and enjoining all other continuing unlawful and unfair business practices.


                                                   COMPLAINT - 45
     Case 3:18-cv-06186-EMC Document 12 Filed 12/07/18 Page 46 of 46




1    9. For such other and further relief which this Court deems just and proper.
2

3                                                Dated: December 7, 2018
4

5

6                                                by: _/s/ Julia Donoho__
7                                                 Julia Donoho (SBN 263966)
8                                                 Attorney for Plaintiffs and the Proposed Class
9

10

11                                               by: _/s/ Rebecca McWilliams__
12                                               Rebecca Mc Williams (Pro Hac Vice)
13                                                Attorney for Plaintiffs and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                         COMPLAINT - 46
